                 Case 16-32329             Doc 35       Filed 06/05/20 Entered 06/05/20 10:19:44                                 Desc Main
                                                          Document     Page 1 of 5
Fill in this information to identify the case:

Debtor 1              John D Bogumill

Debtor 2              Melissa A Bogumill
(Spouse, if filing)

United States Bankruptcy Court for the : Northern                 District of Illinois
                                                                              (State)

Case number           16-32329



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                  12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor:                Bayview Loan Servicing, LLC                       Court claim no. (if known):         n/a

Last four digits of any number you               XXXXXX3818                        Date of payment change:
use to identify the debtors’ account:                                              Must be at least 21 days after date of              7/1/2020
                                                                                   this notice

                                                                                   New total payment:
                                                                                   Principal, interest, and escrow, if any             $1,791.26

Part 1:         Escrow Account Payment Adjustment

1.     Will there be a change in the debtors’ escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe the basis
          for the change. If a statement is not attached, explain why: __________________________________________________________
          ___________________________________________________________________________________________________
           Current escrow payment:           $ 729.55                                      New escrow payment :          $ 743.55

Part 2:         Mortgage Payment Adjustment

2.     Will the debtors’ principal and interest payment change based on an adjustment to the interest rate in the debtors’
       variable-rate note?
        No
        Yes Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
          explain why: ___________________________________

             Current interest rate:                        %                              New interest rate:           %

             Current principal and interest payment:       $ _________                     New principal and interest payment:           $ __________

Part 3:         Other Payment Change
3.   Will there be a change in the debtors’ mortgage payment for a reason not listed above?
      No
      Yes. Attach a copy of any documents describing the basis for the change, such as repayment plan or loan modification agreement.
        (Court approval may be required before the payment change can take effect.)


           Reason for change: ____________________________________________________________________________


           Current mortgage payment:                $ _________                            New mortgage payment:             $ _________




Official Form 410S1                              Notice of Mortgage Payment Change                                                  page 1
              Case 16-32329             Doc 35        Filed 06/05/20 Entered 06/05/20 10:19:44                   Desc Main
                                                        Document     Page 2 of 5
 Debtor 1            John D Bogumill                                                Case number (if known) 16-32329
                    First Name Middle Name    Last Name


Part 4:         Sign Here

The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

     I am the creditor.
     I am the creditor’s authorized agent

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my
knowledge, information, and reasonable belief.
X    /s/Toni Townsend                                                                  Date     6/3/2020
     Signature

Print:         Toni                                                 Townsend           Title    Authorized Agent
               First Name            Middle Name                    Last Name

Company        McCalla Raymer Leibert Pierce, LLC

Address        1544 Old Alabama Road
               Number      Street
               Roswell                       GA                      30076
               City                          State                   ZIP Code

Contact phone      (312) 346-9088 X5174                                                Email    Toni.Townsend@mccalla.com




Official Form 410S1                            Notice of Mortgage Payment Change                                      page 2
  Case 16-32329         Doc 35     Filed 06/05/20 Entered 06/05/20 10:19:44          Desc Main
                                     Document     Page 3 of 5



                                                       Bankruptcy Case No.: 16-32329
 In Re:                                                Chapter:             13
          John D Bogumill                              Judge:               Janet S. Baer
          Melissa A Bogumill

                                   CERTIFICATE OF SERVICE

      I, Toni Townsend, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road,
Roswell, GA 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

       That on the date below, I caused to be served a copy of the within NOTICE OF
MORTGAGE PAYMENT CHANGE filed in this bankruptcy matter on the following parties at
the addresses shown, by regular United States Mail, with proper postage affixed, unless another
manner of service is expressly indicated:

John D Bogumill
150 Copper Mountain Drive
Gilberts, IL 60136

Melissa A Bogumill
150 Copper Mountain Drive
Gilberts, IL 60136

David H Cutler                                 (served via ECF Notification)
Cutler & Associates, Ltd.
4131 Main Street
Skokie, IL 60076

Glenn B Stearns, Trustee                       (served via ECF Notification)
801 Warrenville Road
Suite 650
Lisle, IL 60532

     I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.

Executed on: 6/5/2020               By:    /s/Toni Townsend
                  (date)                   Toni Townsend
                                           Authorized Agent for Bayview Loan Servicing, LLC
        Case 16-32329               Doc 35          Filed 06/05/20 Entered 06/05/20 10:19:44 Desc Main
                                                      Document ANTICIPATED
                                                                   Page 4 ofESCROW
                                                                             5     ACCOUNT DISBURSEMENTS
                                                                         HAZARD INS                                        $1,375.00
                                       P.O. Box 331409                   COUNTY TAX                                        $6,863.32
                                       Miami FL 33233-1409               Total                                             $8,238.32
                                                                                                           $8,238.32 / 12 months =
                                                                         Escrow Payment Calculation                $686.52





      ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT
      AND CHANGE OF PAYMENT NOTICE PREPARED FOR
      ACCOUNT NUMBER:
      ESCROW ANALYSIS DATE: 05/05/2020





                                                                                 NEW PAYMENT IS AS FOLLOWS:
                                                                                 Principal and Interest                        $1,047.71
     Dennis J Bogumill                                                           Required Escrow Payment                         $686.52





                                                                                 Shortage/Surplus Spread                          $57.03
     C/O David H Cutler                                                          Optional Coverages
                                                         529
     Cutler & Associates, Ltd.                                                   Buydown or Assistance Payments
     4131 Main St # 4131                                                         Other
     Skokie, IL 60076-2780
                                                                                 Total Payment                                 $1,791.26
                                                                                 New Payment Effective Date:                  07/01/2020
                                                                                 Current Payment Due Date:                    12/01/2019

      This statement provides a detailed summary of activity related to your escrow account. Bayview Loan Servicing maintains your escrow
      account to pay such items as property taxes, insurance premiums, and/or mortgage insurance. The escrow items to be disbursed from
      your account over the next twelve months are summarized above.

                                        ESCROW ACCOUNT PROJECTION FOR THE COMING YEAR

      The following estimate of activity in your escrow account from 07/2020 through 06/2021 is provided for your information. All payments
      we anticipate receiving as well as disbursements we anticipate making on your behalf are included. This also includes the Projected
      Escrow Account Balance, derived by carrying forward your current actual escrow balance. Please retain this statement for comparison
      with the actual activity in your account at the end of the next escrow account computation year.

          PAYMENTS TO                             PAYMENTS FROM                                                ESCROW ACCOUNT
        ESCROW ACCOUNT                           ESCROW ACCOUNT                                                    BALANCE
                                 MIP/PMI       FLOOD HAZ. INS. WIND INS.          TAXES      TAX DESC.       PROJECTED    REQUIRED
      MONTH
      STARTING BAL                                                                                              $4,122.351      $4,806.662
      JUL 20         $686.52                            $1,375.00                                                $3,433.87       $4,118.18
      AUG 20         $686.52                                                   $3,431.66 COUNTY TAX-2             $688.73 *      $1,373.04 LP
      SEP 20         $686.52                                                                                     $1,375.25       $2,059.56
      OCT 20         $686.52                                                                                     $2,061.77       $2,746.08
      NOV 20         $686.52                                                                                     $2,748.29       $3,432.60
      DEC 20         $686.52                                                                                     $3,434.81       $4,119.12
      JAN 21         $686.52                                                                                     $4,121.33       $4,805.64
      FEB 21         $686.52                                                                                     $4,807.85       $5,492.16
      MAR 21         $686.52                                                                                     $5,494.37       $6,178.68
      APR 21         $686.52                                                                                     $6,180.89       $6,865.20
      MAY 21         $686.52                                                   $3,431.66 COUNTY TAX-1            $3,435.75       $4,120.06
      JUN 21         $686.52                                                                                     $4,122.27       $4,806.58
      Total                                             $1,375.00              $6,863.32

      (1) Your current escrow balance is $2,447.16. To project the next year’s tax and insurance payment we added $5,106.85 for
      payments not yet made and subtracted $3,431.66 for disbursement not yet made. This brings your projected starting balance to
      $4,122.35 (see breakdown on next page).

      (LP) The lowest (LP) required escrow balance for the next 12 months is scheduled to be $1,373.04 (cushion) which is 1/6 of the
      anticipated escrow account installment. Under Federal Law (RESPA) or applicable state law, a cushion in your escrow account is
      permitted (excluding MIP/PMI).

      (*) Your lowest (*) projected escrow balance for the next 12 months is scheduled to be $688.73. Your bankruptcy escrow claim
      amount of $0.00 will be added to your escrow balance. The difference between the lowest projected balance, bankruptcy escrow
      claim amount and cushion is $684.31. This results in a shortage once all the payments not yet made for the tax and insurance portion
      are received.

      (2) Based on the escrow account projection for the coming year indicated above, your escrow account requires a starting escrow
      balance of $4,806.66 to arrive at the lowest (LP) required escrow balance.

      This escrow analysis is based on the assumption that all escrow advances made on your loan prior to your bankruptcy filing
      date are included in your bankruptcy plan and will be paid through that plan. In other words, we are only analyzing for taxes
      (and insurance if applicable) that will come due after your current bankruptcy filing date.

      IF YOU ARE REPRESENTED BY AN ATTORNEY, PLEASE NOTIFY US AND PROVIDE THIS CORRESPONDENCE TO YOUR
      ATTORNEY.




                                                                      ESCROW SHORTAGE REMITTANCE FORM

                                           Name: Dennis J Bogumill
                                           Account Number:                                  Escrow Shortage Amount: $684.31

                                           Your escrow shortage has been spread over a 12 month period, which may result in an increase
                                           in your payment. If you choose to pay your Escrow Shortage Amount in a lump sum, please
                                           include your account number on your check, and mail this coupon with your remittance to:


                                                    BAYVIEW LOAN SERVICING, LLC                       Amount Enclosed: $______________
                                                    P.O. BOX 4425
                                                    CORAL GABLES FL 33146-4425




                                           Your new payment will then be: $1,734.23.
        Case 16-32329                Doc 35         Filed 06/05/20 Entered 06/05/20 10:19:44                                        Desc Main
                           ANNUAL ESCROW ACCOUNT DISCLOSURE STATEMENT - ACCOUNT HISTORY
                                                      Document     Page 5 of 5
     Account Number:                                                             Name: Dennis J Bogumill
     This is a statement of actual activity in your escrow account from 04/2020 through 06/2020. Last year's projections are next to
     the actual activity. No prior escrow analysis at Bayview. An asterisk(*) indicates a difference from a previous estimate either in
     the date or the amount. An 'E' indicates a projected disbursement or payment.





     Your anticipated low point may or may not have been reached based on one or more of the following factors:
                    PAYMENT(S)                                       TAXES                                        INSURANCE
     • Monthly payment(s) were received           • Tax rate and/or assessed value               •   Premium changed





       less than OR greater than expected         changed                                        •   Coverage changed
     • Monthly payment(s) were received           • Exemption status lost or changed             •   Additional premium paid
       earlier OR later than expected             • Supplemental/Delinquent tax paid             •   Insurance bill paid earlier OR later
     • Previous overage was returned to           • Tax bill paid earlier OR later than              than expected





       escrow                                     expected                                       •   Premium was not paid
     • Previous deficiency/shortage not paid      • Tax installment not paid                     •   Premium refund received
       entirely                                   • Tax refund received                          •   New insurance escrow requirement
                                                  • New tax escrow requirement paid                  paid
                                                                                                 •   Force placed insurance premium paid
               PAYMENTS TO ESC. ACCT.              PAYMENTS FROM ESC. ACCT.                                    ESCROW BAL. COMPARISON
                PROJECTED    ACTUAL                 PROJECTED     ACTUAL                   DESCRIPTION          PROJECTED    ACTUAL
     MONTH
     STARTING BAL                                                                                                        $0.00          $0.00
     APR                        $2,447.16 *                                                                              $0.00      $2,447.16 L
     MAY                        $4,377.30 *E                             $3,431.66 *E      COUNTY TAX-1                  $0.00      $3,392.80
     JUN                          $729.55 *E                                                                             $0.00      $4,122.35
     Total             $0.00    $7,554.01                     $0.00      $3,431.66
                                                              * = indicates a difference from a previous estimate either in the date or the amount
                                                                                                         'E' = projected disbursement or payment
                                                                                                                      ‘L’ = Lowest Escrow Balance
     Starting Projected Escrow Balance:
     Current Escrow Balance                    $2,447.16
     Payments Not Yet Made                     $5,106.85
     Disbursements Not Yet Made                $3,431.66
     Projected Escrow Balance                  $4,122.35

     At the time of your escrow account review, your expected lowest balance was $0.00 (cushion) or 1/6 of the anticipated escrow
     payment. Your actual lowest escrow balance was $2,447.16, as shown in the above "Account History".

     Confirmed SII Disclaimer: If you are a confirmed successor in interest of the account, unless you assume the mortgage loan
     obligation under state law, you are not personally liable for the mortgage debt and cannot be required to use your own assets to
     pay the mortgage debt.

     Bayview Loan Servicing, LLC is a debt collector. This letter is an attempt to collect a debt and any information obtained will be
     used for that purpose. To the extent your original obligation was discharged or is subject to an automatic stay of bankruptcy
     under Title 11 of the United States Code, this notice is for compliance with non bankruptcy law and/or informational purposes
     only. It does not constitute an attempt to collect a debt, to reaffirm a debt, or to impose any personal liability on you. Nothing in
     this letter (including our use of the words "your," "loan," "mortgage," or "account") means that you're required to repay a debt
     that's been discharged. If your original obligation was discharged, any payment you make on the account is voluntary, but we
     still have rights under the security instrument, including the right to foreclose on the property. If you are represented by an
     attorney, please refer this letter to your attorney and provide us with the attorney's name, address, and telephone number.
     Bayview Loan Servicing, LLC., NMLS no. 2469.

     Should you require additional information, please call Customer Service: 1-800-457-5105
     Mon-Fri, 8:00 a.m. to 7:00 p.m., EST
     www.bayviewloanservicing.com
